DETAILED ACTION
1.	This action is responsive to the following communication: Non-provisional Application and an Information Disclosure Statement filed on December 18, 2020.  This action is made non-final.
2.	Claims 1-20 are pending in the case; Claims 1, 10, and 18 are independent claims.

3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 10, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai, CN110309428A, published on October 8, 2019 (examiner is relying on machine translation provided by Espacenet and referencing page numbers in the attached translation).
With respect to independent Claim 1, Cai teaches a method for displaying information, comprising: 
obtaining user behavior data of a current user account (see Step S1 (pgs. 6-7), showing detecting whether the trigger condition for recommending the social object to the user in the current active application is satisfied – for example, in a short video application, a triggering condition may be playing, commenting on, or liking a video in the short video application, which corresponds to “user behavior data” as recited herein; see also pgs. 9-11, illustrating various triggering conditions).
determining social information and a display timing of the social information in response to the user behavior data satisfying a display condition, wherein the social information comprises a social portal for establishing a social relationship with a target user account, or prompt information of the social portal (see Step S2 (pgs. 7-8, 12), illustrating a determination of an action in response to a triggering event (to be presented as a social object) – for example, in response to a user watching a video, the social object can 
displaying the social information in response to detecting the display timing (see Step S3 (pg. 12), showing that at least one recommended social object, such as adding a friend or initiating a user chat, is displayed to the user). 

With respect to Claims 10 and 18, these claims reflect a method and a terminal comprising steps and/or features recited in Claim 1, and are thus rejected along the same rationale as Claim 1, above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

6.	Claims 2-4, 7-9, 11-13, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai.
With respect to dependent Claim 2, Cai teaches the method according to claim 1, as discussed above, and further teaches wherein the display condition comprises: 
the number of comments being greater than a first threshold (see pg. 10 (#4), showing “comment operation”);
the number of access times being greater than a second threshold (see pg. 10 (#5), showing “sharing operation”; see also #2 – favorite, or #3 – like operation);
the number of playing multimedia resources, being greater than a third threshold (see pg. 10 (#7), showing duration of playback);
the number of playing multimedia resources being greater than a fourth threshold; or
the number of multimedia resources greater than a fifth threshold.

It is noted that “first threshold,” “second threshold,” “third threshold,” etc. recited in this claim need not be interpreted as different numbers; furthermore, each of these threshold can be zero, thus commenting on a video would satisfy the threshold as would sharing the video (or clicking favorite, or like).  Further clarification is needed in the claims to ensure that each threshold corresponds to a different value and/or that a particular threshold corresponds to a particular number (i.e., greater than zero or one).

dependent Claim 3, Cai teaches the method according to claim 2, as discussed above, and further teaches wherein, in response to the number of comments being greater than the first threshold, the social information comprises a private message portal or prompt information of the private message portal and the displaying timing is a moment after one comment is successfully sent, wherein the comments are replied by the current user account for the target user account (see pgs. 10 and 12, describing “comment operation” as a triggering condition and further describing that the display social object can comprise “initiating a user chat button”).

With respect to dependent Claim 4, Cai teaches the method according to claim 2, as discussed above, and further teaches wherein, in response to the number of access times being greater than the second threshold, the social information comprises a follow button or prompt information of the follow button, and the displaying timing is a moment of accessing a page of the target user account by the current user account in a next time, wherein the number of access times is the number of times of accessing the page of the target user account by the current user account (see pgs. 9 (#1) and 12, showing that “starting the operation of the short video information” is a triggering condition and further describing various social objects that can be displayed in response – while Cai does not explicitly illustrate a “follow button,” a skilled artisan would understand that operation buttons displayed along with a recommended social object could comprise a follow button, since a following operation, similarly to adding a friend, is a well-known function of social networks).

dependent Claim 7, Cai teaches the method according to claim 2, as discussed above, and further teaches wherein, in response to the number of multimedia resources being greater than the fifth threshold, the social information comprises a follow button or prompt information of the follow button, and the displaying timing is a moment of playing a next multimedia resource of the target user account, wherein the multimedia resources are belonging to the target user account and played by the current user account (see pgs. 10-11 (#7), showing that the played duration is a triggering condition, and a skilled artisan would understand that a “predetermined duration threshold” can be based on a determination that the user has completed viewing a particular video; see also discussion of Claim 4, above, regarding the follow button).

With respect to dependent Claim 8, Cai teaches the method according to claim 1, as discussed above, and while Cai does not appear to explicitly describe obtaining an output result based on the user behavior data and a social scene recognition model, the social scene recognition model being trained based on sample data, the sample data comprising user behavior data and social display records of a plurality of user accounts, and the social display records comprising the social information and the display timing of the social information; and determining the social information and the display timing in response to the output result conforming to the display condition, a skilled artisan would understand that a triggering condition can be determined in various ways, including machine learning, and programmed into the device for determining whether a triggering condition is met (see pgs. 5-6, showing an electronic device capable of 

With respect to dependent Claim 9, Cai teaches the method according to claim 1, as discussed above, and while Cai does not appear to explicitly describe sending a displaying request of social information to a server for determining the social information and the display timing, the displaying request carrying the user behavior data; and receiving the social information and the display timing from the server, a skilled artisan would understand that the processing of trigger conditions can occur anywhere in the system, either locally or via a server, as is well known in the art (see pgs. 5-6, 18-19, showing that the device may also be a program running on the user equipment, the network device, or the user equipment and the network device…).


With respect to Claims 11-13, 16, 17, 19, and 20, these claims reflect the method and the terminal comprising steps and/or features recited in Claims 2-4 and 7-9, respectively, and are thus rejected along the same rationale as those claims, above.

Allowable Subject Matter
7.	Claims 5, 6, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179